DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The election by original presentation as set forth in the Office action mailed on March 8, 2021 is hereby withdrawn.  Accordingly claims 21 and 22 are examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2,4-5, 9-11,13-15,17 and 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A system comprising: one or more memory devices; and one or more processors configured to: receive first parameters related to engine performance prior to an engine wash event; receive second parameters related to engine performance after the engine wash event; determine an engine performance prior to the engine wash event based on the first parameters; determine an engine performance after the engine wash event based on the second parameters;  and determine an effectiveness of the engine wash event based on the engine performance prior to the engine wash event and the engine performance after the engine wash event; compare the determined effectiveness of the engine wash event with an expected effectiveness of the engine wash event.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eleigibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “determine an engine performance prior to the engine wash event based on the first parameters; determine an engine performance after the engine wash event based on the second parameters; and determine an effectiveness of the engine wash event based on the engine performance prior to the engine wash event and the engine performance after the engine wash event” are treated as belonging to mental process grouping. 
Similar limitations comprise the abstract ideas of Claims 14 and 20.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: one or more memory devices; one or more processors; and providing a notification to a user;
In Claim 14: one or more computing devices; and providing a notification to a user;
In Claim 20: an aerial vehicle comprising: one or more memory devices; and one or more processors.
The additional element in the preamble of “An aerial vehicle” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  One or more computing devices, one or more memory devices and one or more processors (generic processor) are generally recited and are not qualified as particular machines, and providing a notification to a user is mere extrasolution activity.  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As stated above, the claim recites one or more memory devices; and one or more processors. However, such additional elements are well-understood, routine and conventional in the art as evidenced by Griffiths et al.  (US 2016/0160679; see Fig. 2, Nos. 212 and 230).  Thus, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Further, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation (i.e. data collection and output, computer implementation).   The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-5 and 9-13 and 15-18 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2,4-5,13-15,17 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffiths et al. (US 2016/0160679).

Regarding claims 1, 14, Griffiths et al. teach:
A system comprising: 
one or more memory devices (Fig. 2, No. 230); and 
one or more processors (Fig. 2, No. 212) configured to: 
receive first parameters related to engine performance prior to an engine wash event (Fig. 5, No. 510, 512; paragraph [0053]); 
receive second parameters related to engine performance after the engine wash event (Fig. 5, immediately after No. 534; paragraphs [0053] and [0057-0058];after the wash, the method may “conclude or proceed to block 536” (See paragraph 0057).  Once the process in Fig 5 proceeds to block 536, may repeat block 510 and gather the second parameters in block 512 
determine an engine performance prior to the engine wash event based on the first parameters (Fig. 5, No. 512; paragraph [0053]); 
determine an engine performance after the engine wash event based on the second parameters (Fig. 5, No. 512; paragraph [0053, 0057]; themethod may repeat as stated in paragraph 0057 and after block 536; );  and 
determine an effectiveness of the engine wash event based on the engine performance prior to the engine wash event and the engine performance after the engine wash event (Fig. 5, Nos. 514-528; paragraphs [0053]-[0056]; the maintenance history and current health are all considered when determining the estimated effectiveness of a cleaning which includes a determination of the effectiveness of past cleanings);
compare the determined effectiveness of the engine wash event with an expected effectiveness of the engine wash event (Fig. 5, Nos. 510 and 512; paragraphs [0041]-[0049]; the health monitor compares engine performance, expected effectiveness is considered to be the healthy engine profile to which the post wash real-time operating conditions are compared); and 
responsive to the determined effectiveness of the engine wash event not being within a threshold range of the expected effectiveness of the engine wash event, provide a notification to a user (Fig. 5, No. 530; paragraphs [0041]-[0049]; engine performance can be based on parameter margins being within a range (see paragraph [0045]);).

Regarding claims 2 and 15, Griffiths et al. teach all the elements of claims 1 and 14, respectively.  Griffiths et al. further teach a system wherein the one or more processors are further configured to: receive third parameters related to engine performance prior to a second engine wash event; receive fourth parameters related to engine performance after the second engine wash event; determine an engine performance prior to the second engine wash event based on the third parameters; determine an engine performance after the second engine wash event based on the fourth parameters; and determine an effectiveness of the second engine wash event based on the engine performance prior to the second engine wash event and the engine performance after the second engine wash event (Fig. 5, Nos. 512-528; paragraphs [0053]-[0058]; the process may repeat so the data gathering step and determination step is performed both before and after an engine wash).

Regarding claims 4 and 17, Griffiths et al. teach all the elements of claims 2 and 15, respectively.  Griffiths et al. further teach a system wherein the one or more processors are further configured to model the effectiveness of engine wash events based, at least in part, on the effectiveness of the first engine wash event (paragraphs [0041]-[0045]; the engine health monitor and optimization routine model the engine health as a product of and to determine future washes among other parameters).

Regarding claims 5, Griffiths et al. teach all the elements of claim 4.  Griffiths et al. further teach a system wherein the one or more processors are further configured to revise the model based, at least in part, on the effectiveness of the second engine wash event (paragraphs [0041]-[0045]; the engine health monitor and optimization routine model the engine health as a product of and to determine future washes among other parameters).

Regarding claim 13, Griffiths et al. teach all the elements of claims 1.  Griffiths et al. further teach a system wherein the first parameters comprises at least one of: an Exhaust Gas Temperature, an Exhaust Gas Temperature Hot Day Margin, fuel burn, or modular efficiency (paragraph [0041]; fuel efficiency, which is based on fuel burn, is a parameter).

Regarding claim 23, Griffiths et al. teach all the elements of claim 1.  Griffiths et al. further teach a system wherein the notification to the user is a reminder to the user to perform an engine wash event (Fig. 5, No. 532; paragraph [0057]).

Regarding claims 24 and 25, Griffiths et al. teach all the elements of claims 1 and 14, respectively.  Griffiths et al. further teach a system and method wherein the received first parameters related to engine performance are environmental data and the received second parameters related to engine performance are environmental data (paragraph [0032]; both climate and weather conditions are considered), wherein the one or more processors are configured to: determine if the engine needs the engine wash event earlier than a regular schedule would indicate based on the received first parameters; schedule the engine wash event earlier than the regular schedule (paragraph [0051]; the optimization routine considers time to next scheduled maintenance and recommends engine wash before next maintenance if deemed necessary).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al. (US 2016/0160679) in view of Vining et al. (Introduction to Linear Regression Analysis. Germany, Wiley, 2015. Pages 1-5, 152-153, 371-372)

Regarding claims 9 and 10, Griffiths et al. teach all the elements of claims 1.  Griffiths et al. further teach a system where analysis is performed on the health data (col. 4, lines 4-6).  However, Griffiths et al. do not explicitly teach wherein determining an engine performance prior to the engine wash event based on the first parameters further comprises generating a first regression line based on a first scatter plot, wherein one or more of the first parameters are used to create at least one point in the first scatter plot; and wherein determining an engine performance after the engine wash event based on the second parameters further comprises generating a second regression line based on a second scatter plot, wherein one or more of the second parameters are used to create at least one point in the second scatter plot.
Vining et al. teach a known method of statistical analysis comprising fitting a regression line to scatter plot data (see pages 1-5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply regression analysis in scatter plots of Vining et al. to the system of Griffiths et al., in order for a user to more easily understand the trends of a parameter or better approximate when a wash event is necessary

Regarding claim 11, Griffiths et al. and Vining et al. teach all the elements of claim 10.  Griffiths et al. and Vining et al. further teach a system wherein determining an effectiveness of the engine wash event further comprises comparing the first regression line with the second regression line (see Vining et al. at pages 371-372; multiple regression analysis lines are compared).

Regarding claim 20, Griffiths et al. teach:
A aerial vehicle comprising: 
one or more memory devices (Fig. 2, No. 230); and 
one or more processors (Fig. 2, No. 212) configured to: 
receive first parameters related to engine performance prior to an engine wash event (Fig. 5, No. 510, 512; paragraph [0053]); 
receive second parameters related to engine performance after the engine wash event (Fig. 5, immediately after No. 534; paragraphs [0053] and [0057]-[0058]; after the wash, the method may “conclude or proceed to block 536” (See paragraph [0057]). Once the process in Fig. 5 proceeds to block 536, may repeat block 510 and gather the second parameters in block 512); 
select a predetermined number of engine cycles subsequent to the engine wash event (paragraph [0052]; the optimization routine can be based on time (and or cycle));  
determine an engine performance prior to the engine wash event based on the first parameters (Fig. 5, No. 512; paragraph [0053]); 
determine an engine performance after the engine wash event based on the second parameters (Fig. 5, No. 512; paragraphs [0053] and [0057]; the method may repeat as stated in paragraph [0057] and after block 536);  and 
determine an effectiveness of the engine wash event based on the engine performance prior to the engine wash event and the engine performance after the engine wash event (Fig. 5, Nos. 514-528; paragraphs [0053]-[0056]; the maintenance history and current health are all considered when determining the estimated effectiveness of a cleaning which includes a determination of the effectiveness of past cleanings).
Grifiths et al. do not teach determine an upper limit and a lower limit; determine whether any of the second parameters associated with the predetermined number of engine cycles exceed the upper limit or the lower limit; generate adjusted second parameters by replacing at least one of the second parameters that exceed the upper limit or the lower limit with another one of the second parameters that is associated with an engine cycle subsequent to the predetermined number of engine cycles.
Vining et al. teach a known method of statistical analysis comprising fitting a regression line to scatter plot data (see pages 1-5) including determining an upper and lower limit (i.e. three or four standard deviation from the mean); determining which data points are outside the limit, removing the outliers, and performing statistical analysis with the remaining data (see pages 152-153).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply regression analysis in scatter plots of Vining et al. to the system of Griffiths et al., in order for a user to more easily understand the trends of a parameter or better approximate when a wash event is necessary

Regarding claim 21, Griffiths et al. and Vining et al. teach all the elements of claim 10.  Griffiths et al. and Vining et al. further teach a system wherein the one or more processors are further configured to: select a predetermined number of engine cycles subsequent to the engine wash event (see Griffiths et al. at paragraph [0052]; the optimization routine can be based on time (and or cycle)); determine an upper limit and a lower limit; determine whether any of the second parameters associated with the predetermined number of engine cycles exceed the upper limit or the lower limit (see vining at see pages 152-153; three or four standard deviation from the mean set an upper and lower limit for the data points); replace at least one of second parameters that exceed the upper limit or the lower limit with another one of the second parameters that is associated with an engine cycle subsequent to the predetermined number of engine cycles, and wherein the second parameter associated with the engine cycle subsequent to the predetermined number of engine cycles is used to create a point in the second scatter plot (see Vining et al. at pages 152-153; determining which data points are outside the limit, removing the outliers, and performing statistical analysis with the remaining data).

Regarding claim 22, Griffiths et al. and Vining et al. teach all the elements of claim 21.  Griffiths et al. and Vining et al. further teach a system wherein the one or more processors are further configured to: determine an engine performance prior to the engine wash event based on the first parameters by generating a first regression line based on a first scatter plot, wherein one or more of the first parameters are used to create at least one point in the first scatter plot; determine an engine performance after the engine wash event based on the second parameters by generating a second regression line based on a second scatter plot, wherein one or more of the second parameters are used to create at least one point in the second scatter plot (see Vining et al. at pages 152-153; determining which data points are outside the limit, removing the outliers, and performing statistical analysis with the remaining data; the data is then used in the method of Griffiths et al. as detailed above).

Response to Arguments
Applicant's arguments filed May 18, 2021 regarding the rejections under 35 USC 101 (see pages 9-13 of the remarks) have been fully considered but they are not persuasive. Specifically, Applicant argues that the limitations of the claims cannot be considered to be a mental process since “the human mind cannot provide a notification to a user” (see Applicant’s remarks at page 10, first paragraph).  This is not found persuasive because, as mentioned above, a notification to a user of a result of the abstract idea is considered mere extrasolution activity.  
Secondly, Applicant argues that the claim limitations are integrated into a practical application by virtue of the notification to a user.  However, as above, the notification to a user is considered mere extrasolution activity of outputting the results of the calculation.
Regarding claim 20, Applicant argues at pages 11-12 that the amendments to the claim adds “a specific limitation other than what is well-understood, routine and conventional activity in the field.”  However, as detailed above, the specific limitation added in the amendment is well-understood in the art.  Further, the amendment merely further defines the concept which is encompassed by the abstract idea.
Regarding claim 24, Applicant argues at pages 13-13 that the amendments to the claim render the as not directed to an abstract idea.  Specifically, Applicant argues that the claim “does not recite a mental process as it cannot practically be performed in the human mind.”  However, receiving input parameters and making a determination that a wash is needed earlier than scheduled is something that can determined mentally if a user consults information related to the state of the engine and, knowing that the condition of the engine is below standard, determine that a wash is needed ahead of schedule.
Applicant's arguments regarding the rejections under 35 USC 102 and 103 (see pages 10-11 of the remarks) have been fully considered but they are not persuasive.  Applicant argues that the cited art does not teach each and every element of the claimed invention.  Specifically, Applicant argues that the cited art does not teach comparing the determined effectiveness of the engine wash event with an expected effectiveness of the engine wash event.  However, due to the repeating nature of the process of Griffiths, the comparing of the current parameters with a healthy engine profile are akin to the after wash effectiveness compared to an expected effectiveness (see paragraph [0042]).  Therefore, Griffiths repeats the analysis post wash with new parameters and, if the wash was successful in correcting the perceived failure, the wash event is analyzed to have been effective.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652. The examiner can normally be reached Mon, Wed-Fri 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JCM/           Examiner, Art Unit 2864        

/JOHN E BREENE/           Supervisory Patent Examiner, Art Unit 2864